ON APPLICATION FOR REHEARING
PER CURIAM:
We earlier held that Sergeant Gary Hyatt’s suspension was imposed without cause. We affirmed the district court’s judgment which reversed the suspension, although for different reasons. Implicit in our opinion is the finding that there was no evidence from which the Board could conclude that the suspension was justified or proper.
We inadvertently neglected to reverse that portion of the district court’s judgment which remanded the case to the Board. In light of our decision, no remand is necessary, and that portion of the district court judgment ordering the case to be remanded is hereby reversed.
Defendant’s application for a rehearing is denied.